PER CURIAM.
Preveus Pierre appeals an order entered by the trial court summarily denying his fourth motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied the appellant’s motion as untimely and frivolous. We agree and affirm.
It is further noted that the instant motion is the appellant’s fourth rule 3.850 motion, and is also therefore successive, as there is no valid reason why these arguments could not have been raised in his previous motions. See Fla. R.Crim. P. 3.850(f). In fact, the appellant’s motion acknowledges that the first issue was litigated and decided in his direct appeal and again in a previous rule 3.850 motion. An order attached to the instant motion reflects that the fifth issue was also denied on the merits in a previous rule 3.850 motion. Even if his claims were not barred as untimely and successive, none of his arguments possess legal merit.
Based on this information, the appellant is warned that the filing of any additional successive and frivolous pro se motions or appeals attacking his convictions and sentences in this case may result in the imposition of sanctions, such as a bar on further pro se filing in this court and/or referral to prison officials for disciplinary procedures. See State v. Spencer, 751 So.2d 47 (Fla.1999); § 944.279(1), Fla. Stat. (2012).
AFFIRMED.
VAN NORTWICK, THOMAS, and ROBERTS, JJ., concur.